Exhibit 10.4

 

BJ’S WHOLESALE CLUB, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

GRANTED UNDER 1997 STOCK INCENTIVE PLAN

 

Series 97

 

1. Grant of Option.

 

This agreement evidences the grant by BJ’s Wholesale Club, Inc., a Delaware
corporation (the “Company”), on the Date of Grant shown below to the Participant
named below, of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 1997 Stock Incentive Plan (the “Plan”), the
Number of Shares of the Company’s Common Stock as shown below (the “Shares”) at
the Option Price per Share shown below. Unless earlier terminated, this option
shall expire on the Final Exercise Date shown below.

 

Date of Grant: «date»

 

Participant: «name»

 

Number of Shares: «shares»

 

Option Price per Share: «price»

 

Final Exercise Date: «date»

 

2. Vesting Schedule.

 

This option will become exercisable on a cumulative basis as specified below.

 

«vest1» shares beginning «date»

 

«vest2» shares beginning «date»

 

«vest3» shares beginning «date»

 

«vest4» shares beginning «date»

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares which have
become exercisable until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement and payment in full by cash, personal check, check
from a member of the New York Stock Exchange, delivery of shares of Common Stock
(valued at their fair market value as determined by the Board in good faith)
owned by the Participant at least six months prior to such delivery, or
otherwise in accordance with the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.

 



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, an employee, officer or
director of the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Internal Revenue Code of 1986, as amended (the
“Code”) (an “Eligible Participant”).

 

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.

 

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in paragraph (f) below,
this option shall be exercisable within the period of one year following the
date of death or disability provided that (i) this option shall be exercisable
only to the extent that this option was exercisable by the Participant on the
date of his or her death or disability, and (ii) the death of a Participant
during such exercise period shall extend such period until one year following
death. Notwithstanding the foregoing, this option shall in no event be
exercisable after the Final Exercise Date.

 

(e) Exercise Period Upon Normal Retirement. If the Participant’s employment by
the Company terminates on or after the Participant’s Normal Retirement Date (as
defined below) prior to the Final Exercise Date while he or she is an Eligible
Participant and the Company has not terminated such relationship for “Cause” as
specified in paragraph (f) below, this option shall be exercisable within the
period of one year following such termination. Shares shall continue to become
exercisable during such period in accordance with section 2 of this option
agreement. The death of Participant during the post-retirement exercise period
shall extend such period until one year following death. Notwithstanding the
foregoing, this option shall in no event be exercisable after the Final Exercise
Date. “Normal Retirement Date” shall mean the date on which the sum of
Participant’s age and completed years of uninterrupted service as an employee of
the Company equals 65.

 



--------------------------------------------------------------------------------

(f) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “Cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean a felony conviction of a Participant or the
failure of a Participant to contest prosecution for a felony, or a Participant’s
willful misconduct or dishonesty, any of which is directly harmful to the
business or reputation of the Company, as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for Cause was warranted.

 

4. Taxes and Withholding.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). No Shares will be issued pursuant to the exercise
of this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local taxes required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant. Except as
otherwise indicated by the context, the “Participant,” as used in this option,
shall be deemed to include any person who acquires the right to exercise this
option validly under its terms.

 

6. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

BJ’S WHOLESALE CLUB, INC.

By:

   

Title:

  President and C.E.O.

 



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned Participant hereby accepts the foregoing option and agrees to
the terms and conditions thereof. The undersigned hereby acknowledges receipt of
a copy of the Company’s 1997 Stock Incentive Plan.

 

 

 

RECORD OF EXERCISE

(To be completed by the Company)

 

NUMBER OF SHARES

PURCHASED UNDER

OPTION

--------------------------------------------------------------------------------

  

DATE OF

EXERCISE

--------------------------------------------------------------------------------

  

OFFICIAL

SIGNATURE

--------------------------------------------------------------------------------

                                                                              
                                        

 